GIDEON, J.
(dissenting).
*52The plaintiff, by her complaint, asked the aid of a court of equity to restore to her certain real property alleged to have been wrongfully conveyed to the defendant Frank D. Smith. In the prayer of her complaint she asked that the deed be delivered up and canceled, and that the record thereof be decreed fraudulent and void, for damages, costs, “and for such other and further relief as may be agreeable to equity. ’ ’ The court found that no fraud had been committed by either of the defendants, but that the power of attorney under which the deed to Smith had been executed did not authorize the conveyance made to him. The court further found that the defendant Matthews-McCulloch Company, after, such conveyance had been made, expended in the payment of delinquent taxes on the premises and interest due on a mortgage existing thereon the sum of $258.76, and decreed, as a condition precedent, that the plaintiff should pay to said defendant that amount, and that the said amount should be a lien upon the premises until paid. From that part of the decree plaintiff appeals, and assigns as error that the findings and decree are not supported or justified by the pleadings, and by a majority of this court the case is reversed on that ground only.
In each of the separate answers of Smith and wife, the defendant J. A. McCulloch, and the Matthews-McCulloeh Company, an allegation is contained that the defendant Smith had paid to defray and discharge taxes and interest, and other legal claims existing against plaintiff’s property, the sum of $405.40. No affirmative relief was asked in the prayer of any one of such answers.
As I have indicated above, plaintiff is seeking the aid of a court of equity in asking to have her property returned to her. To entitle her to that relief she must do equity. This appeal is upon the judgment roll, and we must assume that the findings are supported by the evidence adduced at the trial. In fact, no contention is or can be, made to the contrary. In my opinion, the chancellor hearing this case was not only justified in the findings made, but he would have been derelict in his duty had he made any other findings and decree, if the facts warranted such findings. Let us suppose *53tbe defendants had failed to plead to the complaint, and it had developed from the plaintiff’s own testimony that such defendant had expended the amount found in paying the back taxes and past-due interest on the premises, would it not have been the duty of the court, under that state of facts, to have compelled plaintiff to do equity before granting her any relief ? If not, what becomes of the maxim, “He who seeks equity must do equity?”
Plaintiff, in her complaint, seeks equitable relief, and the facts found entitle her to that relief whenever gbe restores to the defendant Matthews-MeCulloch Company property that it had in good faith expended for her benefit. All of the parties were before the court, and all of the facts were before the court.
"Under the circumstances a court of equity will not be bound by the mistaken prayer of plaintiff’s complaint, but will strike the balance and close the account.” Bader v. Johnson et al., 78 Wash. 350, 139 Pac. 33.
This is not a new doctrine in this court. As an illustration, if any one will examine the record of the case of Ives v. Grange et al., 42 Utah, 608, 134 Pac. 619, it will be seen that this court, after setting aside the findings of the lower court, regardless of any allegations contained in the pleadings or of the relief sought in the prayer, proceeded to determine the equities among the parties, and directed the method by which the district court should protect the interests of each.
The principle that, in my opinion, should govern this ease is stated in Farmers’ L. & T. Co. v. Denver, L. & G. Co., 126 Fed. 50, 60 C. C. A. 592, where, in discussing a like question, Judge Sanborn, speaking for the court, says:
“They say that this condition could not be imposed, and that the decree ought to be reversed, because Hutchison hied no cross-bill and prayed for no affirmative relief, while the decree directs that $21,049 and interest shall be paid to him out of the proceeds of the. sale of the land. It is true that the general rule is that a cross-bill is indispensable to the grant of affirmative relief to a defendant in equity. But there is an exception to this rule, as well settled and uniformly applied as the rule itself. It is that no cross-bill is requisite to the application of the maxiin that he who asks equity must do equity. It is that any relief, affirmative or otherwise, may be granted to a defendant which *54the principle embodied in this maxim requires the court to impose upon the complainant as a condition of granting all or a part of the relief he seeks, regardless of the pleadings which present it” — citing numerous authorities.
It is claimed, in the review of that case in the majority opinion, that the facts there were different from the facts in the case at bar, and that the rule stated in the above quotation does not apply here. Suffice it to say that the noted jurist in that excerpt from his opinion was stating general principles of equitable procedure with especial reference to the maxim, “He who seeks equity must do equity,” regardless of the facts in the particular ease under consideration. Affirmative relief was granted in that case notwithstanding no cross-bill had been filed, and there was no prayer for 'affirmative relief. In my judgment, that is the principle and the procedure adopted-by the judge who heard this case. Plaintiff was asking equity at the hand of the court. In her efforts in that direction she dragged the defendant Matthews-McCulloeh Company into a court of equity and charged said defendant with having been a party to the recording of a false, fraudulent, and fictitious deed affecting her property. The court found no fraud on the part of the defendants, and only a mistaken judgment as to the legal effect of a written power of attorney executed by plaintiff herself, and that said defendant had in good faith expended certain moneys to redeem plaintiff’s property from delinquent taxes and to pay past-due interest on a mortgage she had given secured by the property in question. In the face of that state of facts, as appears by the finding of the lower court, this court now. holds that the chancellor had no power to enter the judgment he did, and that the cause must be remanded for further proceedings. Additional expense must necessarily be incurred, notwithstanding, from the facts as they appear in the record and the findings of the court, it is apparent that, when the case shall be redocketed in the district court and the amendments suggested allowed, the ultimate judgment must be the same as that rendered by the trial court. It must be remembered that it is not contended that any wrong or injustice has been done any of the parties by *55the decree appealed from. Therefore, to remand the canse, in the light of the findings, for the reasons assigned, in my judgment, is substituting the shadow for the substance.
It is insisted that the defendant Matthews-McCulloch Company, cannot invoke the maxim, “He who seeks equity must do equity, ’ ’ for the reason that that company is a stranger to the injury complained of by plaintiff. That company was made a party to this suit by the plaintiff. In her complaint she charges that the defendants Matthews-McCulloch, J. A. McCulloch, and Smith wrongfully and unlawfully caused a certain false, fraudulent, and fictitious deed to be recorded in the office of the county recorder of Weber county purporting to convey her premises to the defendant Smith, and against all of these defendants sought damages and general relief. In view of such allegations on the part of the plaintiff it would seem to be apparent that the relief sought by plaintiff and the judgment granted to such defendant “belongs to or grows out of the same transaction. ’ ’
Some criticism is made that the court should not have made the amount to be repaid Matthews-McCulloch Company a lien upon the plaintiff’s premises. But how is plaintiff injured by that part of the judgment? The court was clothed with authority, in the application of the equitable doctrine of “He who seeks equity must do equity,” to require plaintiff, as a condition precedent to granting her any relief, to repay to such defendant the moneys expended by it for her benefit. This the trial court did not do, but it restored to the plaintiff the title to her premises and subjected it in plaintiff’s hands to a lien as security for the amount that said defendant had expended for her interest and the protection of her property. Plaintiff surely cannot be injured by that part of the court’s decree in view of the court’s findings. She has been given the title to her property. She is under no personal obligation to repay the defendant, and can make such disposition as she may desire of the premises subject to that lien.
For the reasons herein stated I dissent from the conclusions reached by the majority of the court. In my opinion, the judgment of the lower court should be affirmed.